Order, Supreme Court, New York County (Roger S. Hayes, J.), entered on or about September 15, 2006, which specified and informed defendant that the court would resentence him to a term of 12 years for his conviction of attempted criminal possession of a controlled substance in the second degree, unanimously affirmed, and the matter remitted to Supreme Court, New York County, for further proceedings upon defendant’s application for resentencing.
We perceive no basis for reducing the proposed sentence. We have considered and rejected defendant’s arguments for additional leniency. Concur—Lippman, P.J., Friedman, Sullivan, Gonzalez and Catterson, JJ.